Exhibit 10.28 ASSIGNMENT OF EMPLOYMENT AGREEMENT ASSIGNMENT OF EMPLOYMENT AGREEMENT (this “Agreement”), dated as of February 10, 2010 by and among Envision Solar International, Inc., a California corporation (“Envision”), Casita Enterprises, Inc., a Nevada corporation (“Casita”), and Joanna Tan (“Executive”). WHEREAS, Envision and Executive have entered into that certain Employment Agreement, dated as of February 2, 2009 (the “Employment Agreement”); WHEREAS, Casita and Executive wish to assign all of Envision’s, right, title and interest in, to and under the Employment Agreement to Casita and Casita agrees to assume and accept such assignments and Executive consents to such assignment. NOW THEREFORE, Envision, Casita and Executive agree as follows: 1.Assignment and Assumption.Envision does hereby sell, assign and transfer (the “Assignment”) unto Casita and its successors and assigns, all of its obligations, right, title and interest in, to and under the Employment Agreement.Each of the undersigned consents to the Assignment. 2.
